Cooper, J.,
delivered the opinion of the court.
It was error to dismiss the bill on the motion to dissolve the injunction. Maury v. Smith, 46 Miss. 81.
The motion to dissolve was heard in term time more than five days after the answer had been filed, and as the motion does not appear in the record we are unable to say that it had not been on the docket three days preceding the hearing — in such cases no notice is necessary. Code of 1880, § 1914. *
The objection of appellants that there was no evidence introduced authorizing the claim for attorney’s fees is not well taken. The testimony may have been oral, and in support of the decree we must assume that it was.

The decree, in so far as it dissolves the injunction and awards payment of the attorney’s fee, is affirmed,, and in so far as it dismisses the bill is reversed.